Citation Nr: 0632075	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-43 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture, third and fourth metatarsals, left foot 
(left foot disability).

2.  Entitlement to an evaluation in excess of 20 percent from 
March 20, 2003 to January 19, 2004 for right 
acromioclavicular joint separation with residual degenerative 
arthritis, glenhumeral joint (right shoulder disability).

3.  Entitlement to an evaluation in excess of 30 percent from 
April 1, 2004 for right acromioclavicular joint separation 
with residual degenerative arthritis, glenhumeral joint.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.

5.  Entitlement to an initial evaluation  in excess of 10 
percent for hypertension.

6.  Entitlement to an evaluation in excess of 10 percent for 
status post arthrotomy, right knee, with degenerative change 
(right knee disability).

7.  Entitlement to a compensable evaluation for service-
connected scars.

8.  Entitlement to service connection for peripheral nerve 
condition, right upper extremity.

9.  Entitlement to nonservice-connected pension.

10.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March, September, and November 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York that, among other 
things, increased the evaluation of the veteran's service-
connected right shoulder disability to 20 percent disabling 
and then to 30 percent disabling, increased the evaluation of 
the veteran's left foot disability to 10 percent disabling, 
and continued the evaluations of the veteran's service-
connected right knee disability and scars.  The RO also 
granted service connection for a cervical spine condition and 
hypertension, and denied service connection for a peripheral 
nerve condition, right upper extremity, denied entitlement to 
nonservice-connected and denied entitlement to TDIU.  The 
veteran filed a timely appeal of these determinations to the 
Board.  

In this regard, the Board also notes that by the March 2004 
rating decision, the RO granted the veteran a temporary total 
disability evaluation for his right shoulder condition 
pursuant to the provision of 38 C.F.R. § 4.30, based on a 
period of convalescence from January 20, 2004 to March 31, 
2004.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for his service-connected hypertension and 
cervical spine condition, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

The issues of entitlement to service connection for a 
peripheral nerve condition of the right upper extremity, 
entitlement to TDIU, and entitlement to an increased rating, 
on an extraschedular basis, for the right shoulder disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left foot disability is not manifested by 
moderately severe symptoms.

2.  For the period from March 20, 2003 to January 19, 2004, 
the veteran's right shoulder disability was not manifested by 
ankylosis, dislocation, nonunion or malunion, and is not 
productive of limitation of motion midway between the side 
and shoulder level.
3.  For the period from April 1, 2004, the veteran's right 
shoulder disability was not manifested by ankylosis, 
dislocation, nonunion or malunion, and is not productive of 
limitation of motion to 25 degrees from the side.

4.  The veteran's cervical spine disability is not manifested 
by incapacitating episodes having a total duration of at 
least 2 weeks but less than four weeks during the past 12 
months, nor is there forward flexion of the thoracolumbar 
spine greater that 30 degrees but not greater that 60 
degrees, forward flexion of the cervical spine greater than 
15 degrees but not greater that 30 degrees, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, a combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

5.  The veteran hypertension is not productive of diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.

6.  The veteran's right knee disability is not manifested by 
limitation of motion of 30 degrees flexion or 15 degrees 
extension, instability, subluxation or incoordination, or x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

7.  The veteran's service-connected scars do not cause 
limitation of motion, are not greater that 6 square inches, 
are not unstable, are not painful on examination, and do not 
have characteristics of disfigurement.  

8.  The evidence does not demonstrate that the veteran had 
qualifying wartime service for the purpose of receipt of VA 
pension benefits.






CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's left foot disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5284 (2005).

2.  The criteria for the assignment of a schedular evaluation 
in excess of 20 percent, from March 20 2003 to January 19, 
2004, for the veteran's right shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5200, 5201, 
5202, 5203 (2005).

3.  The criteria for the assignment of a schedular evaluation 
in excess of 30 percent, from April 1, 2004, for the 
veteran's right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5200, 5201, 5202, 
5203 (2005).

4.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 5243 
(2005).

5.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 7101 (2005).

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5003,  5257, 5260, 5261 (2005).

7.  The criteria for the assignment of compensable 
evaluations for the veteran's service-connected scars have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; 
Diagnostic Codes 7800 to 7805 (2002) and (2005). 

8.  The requirements for establishing basic eligibility for 
VA nonservice-connected pension benefits are not met. 38 
U.S.C.A. §§ 1501(4), 1521(a) and (j) (West 2002); 38 C.F.R. § 
3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in September 
2003 and May 2004, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claims of entitlement to increased ratings for 
his service-connected left foot, right shoulder, right knee, 
and scar conditions.    Specifically, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA, medical evidence that shows that his service-
connected disabilities had gotten worse.  The veteran was 
told that this evidence may consist of recent (preferably 
within the past twelve months) medical records.  And the 
veteran was also generally invited to send information or 
evidence to VA that may support his claims.  In addition, the 
veteran was advised of the basic law and regulations 
governing his claims, the basis for the decisions regarding 
his claims, and the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect), with respect to his increased rating claims.  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

With respect to the veteran's cervical spine and hypertension 
claims, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claims for higher initial disability ratings for 
his service-connected hypertension and cervical spine 
disability; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision with respect to that disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

With respect to the veteran's increased rating claims noted 
above, the Board notes that the veteran has not been afforded 
notice regarding the disability rating and effective dates 
for these conditions.  Despite the inadequate notice provided 
to the veteran on these latter two elements, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on the increased rating 
claims.  See Bernard v. Brown, supra.  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, any prejudice to the 
appellant in proceeding with the claims would be considered 
harmless error.  See Dingess/Hartman v. Nicholson, supra.  

And with respect to the veteran's claim of entitlement to 
nonservice-connected pension, the Board has considered 
whether further development of this claim is warranted under 
the VCAA. The Board observes, however, that where the law, 
and not the evidence, is dispositive in a claim, the VCAA is 
not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis, 6 
Vet. App. 426.
 
The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical records, multiple VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture, third and fourth metatarsals, left 
foot.

In this case, the veteran's left foot disability is evaluated 
as 10 percent disabling under Diagnostic Code 5284.  Under 
this code, foot injuries will be evaluated as 10 percent 
disabling if the disability is found to be moderate.  A 20 
percent evaluation is awarded if the disability is found to 
be moderately severe.  And a maximum 30 percent evaluation is 
warranted for a finding of severe disability.  A note 
accompanying this code states that where there is actual loss 
of use of the foot, the disability is to be rated as 40 
percent disabling.

The medical evidence regarding the veteran's left foot 
consists primarily of two VA examinations.  The first 
examination, dated in October 2003, noted that the veteran 
reported fracturing three toes laterally when he fell from a 
cliff.  The examiner indicated no flare-ups, no cane or 
brace, no surgery or injury and no corrective shoes.  The 
examiner stated that there was no effect on the veteran's 
usual occupation due to his feet.  Upon examination, the 
veteran was indicated to have mild flat feet hallux valgus 
deformity right side 30 degrees, left side 10 degrees.  Range 
of motion of the left ankle was dorsiflexion 12, plantar 
flexion 40, supination, 26, and pronation 10.  Joints were 
noted to be nontender and there was no objective evidence of 
painful motion, no edema or instability.  Gait was stable and 
there were no skin and vascular changes.  The veteran was 
diagnosed with mild pes planus deformity, hallux valgus 
deformity 30 degrees right, 10 degrees left.  

The veteran was again afforded a VA examination in June 2004.  
The examiner noted the veteran's history of fracture of the 
left second, third and fourth toes by history, due to a fall 
in 1981.  The fracture was found to be well-healed.  The 
examiner found no osteomyelitis, and no pain (with the 
exception of occasional pain in the left second toe), 
weakness, stiffness, swelling, hear, redness or drainage.  
And no flare-ups were indicated.  The veteran was not 
undergoing any treatment for his feet and used no brace or 
cain.  The examiner noted no constitutional symptoms of bone 
disease.  Upon examination, there was no objective evidence 
of deformity, angulation, or false motion, and no indication 
of malunion, nonunion or loose motion.  While there was some 
indication of tenderness in the left second toe, there was no 
drainage, edema, painful motion or weakness.  The veteran's 
gait was noted to be OK and there were no callosities 
indicated.  The examiner also noted no ankylosis and no joint 
involvement.  Upon x-ray the fourth metatarsal bone showed 
little shortening secondary to fracture.  The veteran was 
diagnosed with mild shortening of the left fourth metatarsal 
bone, mild residual focal osteoarthritis.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's left 
foot disability.  Under Diagnostic Code 5284, foot injuries 
will be afforded a higher evaluation only where the 
disability is found to be moderately severe.  In this case, 
the veteran's condition is essentially asymptomatic with only 
occasional tenderness of the left second toe.  

Because the veteran's disability has not been found to be 
moderately severe, an evaluation in excess of 10 percent is 
not warranted for the veteran's left foot disability.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has had some mild subjective 
complaints of pain, the record reflects no objective evidence 
of actual impairment of his left foot upon clinical 
examination, as caused by pain, weakness or related factors.  
And the VA examiners specifically found no weakness, 
instability, stiffness, swelling, heat, redness or drainage.  
And no flare-ups were indicated.  There is no evidence of 
additional limitation of motion or functional impairment 
during repetitive activity and no indication that the veteran 
suffers from additional impairment that may warrant a finding 
of additional functional loss beyond that which is 
objectively shown.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.


B.	Entitlement to a schedular evaluation in excess of 20 
percent from March 20, 2003 to January 19, 2004, and in 
excess of 30 percent from April 1, 2004, for right 
acromioclavicular joint separation with residual 
degenerative arthritis, 
glenohumeral joint.

Here, the veteran's right shoulder disability is evaluated as 
20 percent disabling from March 20, 2003 to January 19, 2004, 
and 30 percent disabling from April 1, 2004, under Diagnostic 
Code 5203-5201.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the veteran is right-hand dominant.  His right 
shoulder is therefore his major shoulder and his left 
shoulder is therefore his minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.


1.  Entitlement to a schedular evaluation in excess of 20 
percent from March 20, 2003 to January 19, 2004.

The medical evidence from March 20, 2003 to January 19, 2004 
consists primarily of a VA examination dated in October 2003.  
Here, the examiner found range of motion in the right 
shoulder to be flexion 160 degrees, abduction 90 degrees, 
external rotation 80 degrees, internal rotation 70 degrees.  
There was full range of motion in the elbow and wrist.  An 
MRI of the right shoulder dated in April 2003 noted 
degenerative arthritis of the glenohumeral joint, separation 
of the AC joint with osseous fragment in between, tendonitis 
and impingement.  An-x-ray taken in September 2003 reported 
osteoarthritis.  The examiner indicated that the veteran's 
right shoulder pain had increased since his last examination 
in November 1990.  The veteran was noted to have flare-ups 
upon movement of the right upper extremity and bending 
towards the knee.  The veteran was not undergoing treatment 
for his condition.  The examiner also indicated that the 
veteran's functional impairment was increased, but found no 
additional limitation as a result of pain, and no increase in 
fatigue and weakness.  No dislocation or inflammatory 
arthritis was indicated, but the veteran right shoulder was 
noted to be painful, with pain at the end of range of motion 
testing.  Edema, effusion, and instability were noted, but no 
weakness.  There was tenderness indicated in the right 
shoulder a the AC joint.  There was no ankylosis.  The 
veteran was diagnosed with traumatic AC separation right 
shoulder with residuals degenerative arthritis glenohumeral 
joint and AC separation.  Calcific tendonitis and impingement 
were also indicated.  

Based on the foregoing, the Board finds that a schedular 
evaluation in excess of 20 percent from March 20, 2003 to 
January 19, 2004, is not warranted for the veteran's right 
shoulder.  In this case, the Board notes that the veteran 
does not suffer ankylosis or dislocation, nonunion or 
malunion of his left shoulder.  Diagnostic Codes 5200, 5202, 
and 5203 are therefore not for application in this case.  The 
veteran does, however, suffer some limitation of motion of 
the shoulder, implicating Diagnostic Code 5201.  Under this 
code, a 20 percent evaluation will be awarded for either the 
major or minor extremity where the disability is productive 
of limitation of motion at the shoulder level, and a 30 
percent evaluation warranted for the major extremity with 
limitation midway between the side and shoulder level.  In 
this case, giving the benefit of the doubt to the veteran, 
the veteran's shoulder condition is manifest by limitation of 
motion at the shoulder level, with flexion of 160 degrees and 
abduction 90 degrees.  The veteran's condition, however, is 
not further limited.  Under this code, therefore, an 
evaluation in excess of 20 percent from March 20, 2003 to 
January 19, 2004, is not warranted. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran had complaints of pain, the 
record reflects no objective evidence of actual impairment of 
his right shoulder upon clinical examination, as caused by 
such pain, weakness or related factors.  And the October 2003 
VA examiner specifically found no additional limitation as a 
result of pain, and no increase in fatigue and weakness.  In 
addition, while the record contains an indication that the 
veteran suffers from flare-ups, there is no indication of 
additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that a compensable 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

2.  Entitlement to a schedular evaluation in excess of 30 
percent from April 1, 2004.

The medical evidence from April 1, 2004 consists primarily of 
the June 2004 VA examination.  In this examination, the 
veteran's medical history was noted for the record.  The 
veteran complained of pain in his right shoulder.  The 
examiner indicated no flare-ups, no trauma, no dislocation 
and no inflammatory arthritis.  Upon examination, the veteran 
was noted to have range of motion of 90 degrees flexion, 70 
degrees abduction, external rotation of 45 degrees, and 
internal rotation of 20 degrees.  The right shoulder was 
indicated to be painful at the ends of range of motion 
testing.  The examiner also indicated that pain increased in 
the right shoulder on five movements, but that there was no 
lack of endurance found.  In addition, the examiner found no 
ankylosis, edema, no effusion, and no weakness.  There was 
tenderness in the right shoulder AC joint.  An x-ray dated in 
2004 reported flattening of the humeral head, degenerative 
changes of the glenohumeral joint, with excision of 1.5 cm of 
the distal clavicle.  The examiner also indicated that the 
veteran is right hand dominant, but that he uses the left 
hand more due to right shoulder pain.  

Based on the foregoing, the Board finds that a schedular 
evaluation in excess of 30 percent from April 1, 2004, is not 
warranted for the veteran's right shoulder.  In this case, 
the Board notes that the veteran does not suffer ankylosis or 
dislocation, nonunion or malunion of his left shoulder.  
Diagnostic Codes 5200, 5202, and 5203 are therefore not for 
application in this case.  The veteran does, however, suffer 
limitation of motion of right shoulder, implicating 
Diagnostic Code 5201.  Under this code, a 20 percent 
evaluation will be awarded for either the major or minor 
extremity where the disability is productive of limitation of 
motion at the shoulder level.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.

In this case, the veteran's shoulder condition is manifest by 
limitation of motion of 90 degrees flexion, 70 degrees 
abduction, external rotation of 45 degrees, and internal 
rotation of 20 degrees.  This equates to a 30 percent 
evaluation for the veteran's right shoulder.  The veteran's 
condition, however, is not manifested by limitation of the 
arm to 25 degrees.  Under this code, therefore, an evaluation 
in excess of 30 percent is not warranted from January 20, 
2004. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain and 
increased pain in the right shoulder on five movements, the 
record reflects no flare-ups, lack of endurance, edema, 
effusion, or weakness.  In addition, the record contains no 
indication that the veteran suffers additional impairment 
that may warrant a finding of additional functional loss 
beyond that which is objectively shown.  Therefore, the Board 
holds that a compensable evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.

D.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5237.  
Diagnostic Code 5237 is part of the General Rating Formula 
for Diseases and Injuries of the Spine.  This formula 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The veteran's spine disability may also be evaluated under 
the rating schedule for evaluating intervertebral disc 
syndrome set out in Diagnostic Code 5243.  Under these rating 
criteria the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Under new regulations, intervertebral disc syndrome, may be 
evaluated under the new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002.

The medical evidence regarding the veteran's cervical spine 
disability consists primarily of a VA examination dated in 
June 2004.  The examiner briefly noted the veteran's medical 
history, and noted that the veteran had no low back pain.  No 
flare-ups or associated symptoms were indicated.  The 
examiner indicated that the veteran's gait was steady and 
that he could walk for one mile, one hour.  The veteran was 
noted to be able to lift 15 to 20 pounds, but that he must 
use his left arm, rather than his right.  Range of motion 
testing on his cervical spine revealed forward flexion of 45 
degrees, extension of 45 degrees , left lateral flexion of 30 
degrees, right lateral flexion of 40 degrees, left lateral 
rotation of 80 degrees, and right lateral rotation of 60 
degrees.  The examiner noted mild pain in the right trapezeus 
and rhomboid muscles at the end of movement secondary to 
spasm.  The examiner also indicated that five repeated neck 
motion increased the veteran's pain by 30%, but there was no 
decrease in range of motion.  In addition, the examiner found 
no weakness or fatigue.  The examiner found no spasm, no 
weakness, no tenderness in the bone area, except as noted.  
There was no limitation of motion of the veteran's 
thoracolumbar spine, no low back pain, spasm, or tenderness.  
In addition no sensory defects were indicated.  An MRI dated 
in September 2003 indicated mild to moderate degenerative 
changes of C3 to T1 with bilateral neural foraminal 
impingement.  The veteran was diagnosed with moderate 
degenerative arthritis C3 to T1 secondary to impingement at 
C5-6, and chronic right trapezeus syndrome.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5243, the veteran's back condition must have been productive 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  There is no medical evidence so support this in the 
veteran's file.  

And in order to warrant a higher evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher evaluation is not warranted unless the veteran's 
condition is productive of forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater that 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

In this case, range of motion testing on his cervical spine 
revealed forward flexion of 45 degrees, extension of 45 
degrees, left lateral flexion of 30 degrees, right lateral 
flexion of 40 degrees, left lateral rotation of 80 degrees, 
and right lateral rotation of 60 degrees.  There was no 
limitation of motion of the thoracolumbar spine, no weakness 
or fatigue, and no spasm or abnormal gait.  These symptoms 
warrant no more than a 10 percent evaluation under the 
general formula. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, the record reflects only slight, if at all, objective 
evidence of actual impairment of his cervical spine upon 
clinical examination, as caused by such pain, weakness or 
related factors.  In addition, the record contains no 
indication that the veteran suffers from flare-ups, and there 
is no evidence indicating a finding of additional functional 
loss beyond that which is objectively shown during the 
examination.  In this regard, the Board notes that the June 
2004 VA examiner specifically indicated that five repeated 
neck motion increased the veteran's pain by 30%, but that 
there was no decrease in range of motion, and no weakness or 
fatigue.  Therefore, the Board holds that an evaluation in 
excess of 10 percent in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

E.  Entitlement to an initial evaluation  in excess of 10 
percent for hypertension.

The veteran's hypertension is currently evaluated as 10 
percent disabling under Diagnostic Code 7101.  This code 
provides for a 10 percent evaluation for diastolic pressure 
predominantly 100 or more, or systolic pressure of 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or when systolic pressure is predominantly 200 
or more.  A 40 percent evaluation requires diastolic pressure 
of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).  

Based on the evidence of record, an evaluation in excess of 
10 percent for the veteran's hypertension is not warranted.  

According to the medical evidence, the veteran is taking 
medication for his hypertension.  Under the rating criteria 
for hypertension, the need for continuous medication for 
hypertension warrants a compensable rating of 10 percent.  
However, a rating in excess of 10 percent is not warranted 
unless predominant diastolic pressure readings of at least 
110 are noted.  In this case, however, the veteran's claims 
file revealed blood pressure readings of 140/90, 150/80, and 
152/80.  During his June 2004 VA examination, the veteran's 
blood pressure was indicated to be 148/98, 146/96, and 
146/96.  None of the veteran's diastolic readings, however, 
were noted to have gone over 110.  The veteran's medical 
records clearly indicate consistent readings of diastolic 
pressure of less than 110.  

In addition, under the rating criteria for hypertension, 
systolic pressure readings predominantly in excess of 200 
warrant an increased rating.  However, at no time of record 
has the veteran's systolic blood pressure readings exceeded 
200.  Therefore, an increased evaluation is not warranted on 
this basis either. 

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's hypertension is not warranted.  Diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more is not indicated by the 
veteran's medical records or VA examination.

F.  Entitlement to an evaluation in excess of 10 percent for 
status post arthrotomy, right knee, with degenerative change.

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257.  Under this 
code, impairment of the knee, to include recurrent 
subluxation or lateral instability will be evaluated as 10 
percent disabling if the disorder is found to be slight.  A 
20 percent evaluation is awarded for a moderate disability.  
And a maximum 30 percent evaluation is awarded if the 
disability is found to be severe.  

The veteran's condition could also be evaluated under 
Diagnostic Codes 5260 and 5261 relating to limitation of 
motion of the leg.  Under these codes, the disability can be 
rated anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.

Finally, the Board notes that Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints involved 
(DC 5200 etc).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The medical evidence in this case consists primarily of two 
VA examinations dated in October 2003 and June 2004.  The 
October 2003 examiner noted the veteran's medical history and 
also indicated that the pain in the veteran's right knee had 
increased since an examination in November 1990.  Flare-ups 
were noted, precipitated by bending towards the knee.  No 
dislocation or inflammatory arthritis was indicated.  Range 
of motion testing revealed flexion of 120 degrees and 
extension of 0 degrees.  Pain was noted at the end of 
flexion.  No additional limitation was indicated due to pain 
and no fatigue and weakness was indicated.  Effusion and 
edema were indicated and the examiner noted tenderness in the 
anterior and sides of the right knee.  There was no 
ankylosis.  The veteran was diagnosed with right knee ACL 
tear and status post ACL repair on residuals degenerative 
arthritis.  

In June 2004, the veteran's right knee was again examiner by 
VA.  The veteran's medical history was again noted and the 
veteran reported the he currently had pain in his right knee 
on movement.  No flare-ups were indicated and the veteran did 
not use crutches, brace or cain.  No dislocation or 
inflammatory arthritis were indicated.  Range of motion 
testing revealed 110 degrees flexion and 0 degrees extension.  
Pain was noted in the right knee at the end of flexion.  Pain 
was indicated to increase on five movements by 40 percent in 
the right knee.  No lack of endurance was found.  The 
examiner indicated no edema, no effusion, no weakness, and no 
instability in the right knee.  The veteran's gait was stable 
and there was no ankylosis.  An x-ray taken in October 2003 
reported severe degenerative changes of both compartments.  
The veteran was diagnosed with injury of the right knee with 
ACL tear and status post ACL repair, residual moderate 
degenerative arthritis of the right knee.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
knee disability.  Under Diagnostic Codes 5260 and 5261, 
limitation of motion of 30 degrees flexion and 15 degrees 
extension must be present to warrant a higher evaluation.  In 
this case, each of the VA examiners found flexion of 120 and 
110 degrees, respectively, and 0 degrees extension.  In 
addition, while degenerative changes were noted, the 
veteran's knee was found to have no instability, and no 
subluxation or incoordination were noted, warranting no 
higher evaluation under Diagnostic Code 5257.  Finally, no x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, was indicated in order to warrant an increased 
evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects essentially slight limitation of motion.  
And while some flare-up activity was noted and there was an 
increase in pain on repetitive movement, the examinations 
otherwise revealed no lack of endurance, no edema, no 
effusion, no weakness, and no instability in the right knee.  
The Board therefore holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

F.  Entitlement to a compensable evaluation for service-
connected scars.

The veteran next contends that higher evaluations are 
warranted for his service-connected scars. 

In this case, the veteran's scars are evaluated as 
noncompensable under Diagnostic Codes 7800 and 7805.  Under 
Diagnostic Code 7805, scars are rated on limitation of 
function of the affected part.  Diagnostic Codes 7801 to 7804 
evaluate scars, other than head, face or neck, that are deep, 
or that cause limitation of motion (7801), that are 
superficial and that do not cause limitation of motion, if 
the area covered by the scar is 929 square cm or greater 
(7802), that are superficial and unstable (7803), or that are 
superficial and painful on examination (7804).  And 
Diagnostic Code 7800 covers disfigurement of the head, face 
or neck. 

The medical evidence in this case consists primarily of two 
VA examinations dated in October 2003 and June 2004.  The 
October 2003 VA examiner noted that the veteran has a scar of 
the right scapula, three parallel scars and one main scar 
measuring 7cm by 6 cm into skin deep, mobile and nontender.  
An additional scar of the veteran's left buttock was found to 
be 1 by 6 cm into skin deep with few scratches.  A left knee 
scar was noted to be 9 cm into 1 cm into skin deep, mobile 
and nontender.  A left forearm scar was 4 cm by 3 by 4 cm 
skin deep, nontender and mobile.  A right knee scar was 3 cm 
by 1 cm into skin deep.  A right knee scar was 2 cm into 1/2 
cm, mobile and nontender.  Additional right knee scars were 
17 cm by 1 cm skin deep and 7 cm by 1/2 cm into skin deep, both 
mobile and nontender.  No pain was indicated to be associated 
with any of the veteran's scars, none were adherent to 
underlying tissue and none were noted to by unstable.  There 
was no inflammation, edema, or keloid, and none of the scars 
were found to cause limitation of motion and none was noted 
to be disfiguring.  

The June 2004 VA examination noted that there was no change 
from the October 2003 examination, except that the veteran 
had an additional scar to his right upper cheek due to a cyst 
excision.  No symptoms were indicated due to this latest 
scar, and no pain was indicated.  The examiner indicated that 
the facial scar was not productive of asymmetry or distortion 
of the face.  It was noted to be a superficial scar below the 
right orbit.

Based on the foregoing, the Board finds that compensable 
evaluations for the veteran's scars are not warranted.  In 
order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must have limited the function of the affected 
part in some way.  There is no indication in the record, 
however, that the veteran's scars affect function in any way.  
Under Diagnostic Code 7800, a facial scar must have at least 
one characteristic of disfigurement to warrant a compensable 
evaluation.  This was not indicated by the June 2004 VA 
examiner.  The veteran's scars could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square cm or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, no limitation of motion, 
instability, or pain was noted to be associated with any of 
the veteran's scars.  In addition, while some of the scars 
were indicated to be deep, none were found to exceed 6 square 
inches or 39 square cm.  A higher evaluation under these 
Diagnostic Codes is not therefore available.  

F. Extra-schedular evaluation.

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, with the exception of the veteran's right 
shoulder disability, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  In this regard, with the exception of 
the veteran's right shoulder disability, the Board notes that 
there is no showing that the veteran's disabilities have 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since service connection was established, there is no showing 
that the veteran's disabilities have necessitated frequent 
periods of hospitalization, or that the disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to nonservice-connected pension.

Regarding the veteran's pension claim, the Board notes that 
the Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section (as 
prescribed in subsection (j) of this section) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of title. 
38 U.S.C.A. § 1521(a) (West 2002).

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service 1) for ninety days or more during a period of war; 2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; 3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or 4) for an aggregate 
of ninety days or more in two or more separate periods of 
service during more than one period of war. 38 U.S.C.A. § 
1521(j) (West 2002).

The term "period of war" mean the Mexican Border Period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4) 
(West 2002).

The "Vietnam era" is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period; and 
from August 5, 1964, to May 7, 1975, in all other cases.  38 
C.F.R. § 3.2(f).  The Persian Gulf War is defined to be from 
August 2, 1990, through the date to be prescribed by 
Presidential proclamation of law.  38 C.F.R. § 3.2(i).

The veteran's DD Form 214 reflects service from May 1978 to 
August 1982.  Thus, the Board finds that the appellant did 
not serve during any of the periods of war noted above.  The 
aforementioned law clearly specifies that only veterans who 
have ninety or more days of active service during a period of 
war, or who were discharged or released from such service for 
a service-connected disability have eligibility for 
nonservice-connected pension benefits. As the record shows 
that the veteran's period of service did not occur during a 
"period of war," he is not eligible for pension benefits.

Given the foregoing, there is no legal basis for the grant of 
entitlement to basic eligibility for nonservice-connected 
pension. Accordingly, the claim must be denied as a matter of 
law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture, third and fourth metatarsals, left 
foot, is denied.

2.  Entitlement to a schedular evaluation in excess of 20 
percent from March 20, 2003 to January 19, 2004 for right 
acromioclavicular joint separation with residual degenerative 
arthritis, glenhumeral joint, is denied.

3.  Entitlement to a schedular evaluation in excess of 30 
percent from April 1, 2004 for right acromioclavicular joint 
separation with residual degenerative arthritis, glenhumeral 
joint, is denied.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine is 
denied.

5.  Entitlement to an initial evaluation  in excess of 10 
percent for hypertension is denied.

6.  Entitlement to an evaluation in excess of 10 percent for 
status post arthrotomy, right knee, with degenerative change, 
is denied.

7.  Entitlement to compensable evaluations for service-
connected scars is denied.

8.  Entitlement to nonservice-connected pension is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for service connection for a 
peripheral nerve condition of the right upper extremity and 
entitlement to TDIU, as well as the issue of entitlement to 
an increased rating, on an extraschedular basis for the right 
shoulder disability, must be remanded for further action.

In his statements and contentions contained in the record, 
the veteran has indicated that he is unemployable in his 
former work as a carpenter due to his right shoulder 
condition.  In support of this contention, the veteran points 
to the opinions of the October 2003 and June 2004 VA 
examiners.  He also submitted an October 2003 note from his 
former employer indicating that they had no more light duty 
work available and that he was laid off until he would be 
able to return to work.  Because the veteran's contentions 
indicate that his right shoulder disability interferes with 
his employability beyond that degree contemplated in the 
assigned evaluation, the Board finds that these assertions 
raise a question as to whether, due to marked interference 
with employment, the regular schedular standards are 
inadequate to evaluate his right shoulder condition.  

In light of the aforementioned evidence and mindful of its 
duty to assist, the Board believes consideration of an 
extraschedular evaluation by the Director of the Compensation 
and Pension Service is warranted for the veteran's right 
shoulder condition.  

In addition, the Board notes that when a veteran files a 
claim with VA, VA is required to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).  
This assistance requires, in part, that VA specifically 
inform the veteran and his representative regarding:  (1) 
information and evidence not of record that is necessary to 
substantiate the claim; (2) information and evidence that VA 
will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

Also, in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This case held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
reasoning of this case applies to the claims at issue.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006), found that appropriate 
VCAA notice must be affirmatively provided by VA prior to the 
initial adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.

In this case, while the veteran was afforded a letter from 
the RO regarding the VCAA in connection with his claims for 
increased rating, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claims of entitlement to 
service connection or entitlement to TDIU, or what VA would 
do pursuant to the VCAA to assist him with respect to these 
claims.  The Board therefore finds that this matter should 
be remanded so that the veteran may be afforded proper 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), to 
also include notice that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted and an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

With respect to the veteran's TDIU claim, the Board finds 
that the resolution of the veteran's outstanding claims may 
impact this claim.  Indeed, if service connection is awarded 
or if evaluations of the veteran's disabilities are 
increased, and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the veteran's outstanding issues are 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
veteran's TDIU claim would now be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the service 
connection and TDIU claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
In addition, the RO should send the 
veteran a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should refer the matter of the 
veteran's right shoulder condition to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of whether "an 
extra-schedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disabilities," is 
necessary and if not, provide detailed 
reasons and bases in support of that 
decision.   38 C.F.R. § 3.321(b)(1).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  If any determination remains 
adverse to the veteran, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


